Citation Nr: 0710615	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  99-04 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected varicocele, currently evaluated as 10 
percent disabling.

2.  Entitlement to a non service-connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
February 1979.

Procedural history

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO). 

In September 1999, the veteran and his representative 
presented evidence to a local hearing officer at the RO.  In 
March 2004, the veteran and his representative presented 
evidence to the undersigned Veterans Law Judge (VLJ) at a 
hearing in Washington, D.C.  Transcripts of both hearings 
have been associated with the veteran's claims folder.

In April 2005, the Board remanded the case for further 
evidentiary development.
In August 2006, the VA Appeals Management Center (AMC) issued 
a supplemental statement of the case which continued to deny 
the claims.  The veteran's claims folder has been returned to 
the Board for further appellate proceedings. 

Remanded issue

The issue of entitlement to a non service-connected pension 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the AMC in Washington, DC.



Issues not on appeal

In its April 2005 decision, the Board dismissed the veteran's 
claim of entitlement to service connection for erectile 
dysfunction, claimed as secondary to service-connected 
varicocele, as being untimely appealed.  The Board's decision 
is final.  See 38 C.F.R. § 20.1100 (2006).  

During the course of this appeal, the veteran has sought 
service connection for the following additional disabilities: 
diabetes mellitus, Type 2; lumbar strain; glaucoma and 
residuals of an eye infection; acne; residuals of an 
appendectomy; hepatitis; and major depression with antisocial 
personality.  Those claims have been denied via several 
rating decisions during the pendency of this appeal.  None of 
the denials have been properly appealed.  Thus, those issues 
are not in appellate status.


FINDING OF FACT

The veteran's service-connected varicocele is manifested by 
reports of constant pain and tenderness to palpation.  No 
palpable mass has been detected on physical examination. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected varicocele have not been met.  
38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7804 (2002 and 
2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected varicocele 
condition has worsened and that a higher disability rating 
should be assigned.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim, analyze the claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).    

As will be explained below, the veteran is currently in 
receipt of the highest schedular rating allowed by law.  He 
has not contended that the diagnostic code under which his 
varicocele has been rated is inappropriate.  Neither he or 
his representative have suggested that an extraschedular 
rating be considered, and neither the RO or the AMC have 
considered an extraschedular rating on their own initiative.  

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive in the matter.  No amount of additional 
evidentiary development would thus avail the veteran.  
Therefore, no VCAA notice is necessary.   Therefore, based on 
the Court's decision in Manning, the Board concludes that the 
veteran's claim of entitlement to an increased rating is not 
subject to the provisions of the VCAA.  See also DelaCruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the claimant].

With respect to VA's duty to assist, see 38 U.S.C.A. § 5103A, 
pursuant to the Board's April 2005 examination a VA 
examination of the veteran was completed in May 2006.  There 
appear to be no relevant outpatient treatment records 
pertaining to the service-connected varicocele, and no other 
evidence, aside from service medical records which are in the 
file, pertaining to this issue.

In addition, general due process considerations have been 
satisfied.  See  38 C.F.R. § 3.103 (2006).  The veteran has 
been accorded ample opportunity to present evidence and 
argument on this matter.  As noted in the Introduction, the 
veteran and his representative have presented evidence and 
testimony in both a local hearing and a hearing before the 
undersigned VLJ.

In short, the Board believes that this issue is properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits of the issue of entitlement to an 
increased rating.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 
4.1 (2006).

Specific schedular criteria

The veteran is currently assigned a 10 percent evaluation for 
his service-connected varicocele under Diagnostic Codes 7599-
7804 [unlisted condition of the genitourinary system- painful 
scar].  See 38 C.F.R. § 4.27 (2006) [hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen; the last two digits will be "((" 
for unlisted conditions].  

The veteran's varicocele is therefore rated by analogy.  See 
38 C.F.R. § 4.20 (2006) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous]

While this appeal was pending, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating skin 
disabilities.  See 67 Fed. Reg. 49596 (July 31, 2002) 
[effective August 30, 2002].  The Board will apply both the 
old and new versions of the criteria to the veteran's claim, 
which as noted in the Introduction has been in appellate 
status since 1998.

It does not appear that the veteran received notice of the 
change in criteria.  However, the Board does not believe that 
the veteran has been prejudiced by such failure.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
a decision a question that has not been addressed by the RO, 
it must consider whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby].  As will be described 
below, the current and the revised criteria are virtually 
identical.

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

A review of the evidence of record shows that the veteran 
underwent surgery during service to correct his varicocele 
disability.  This evidently resulted in the elimination of 
the varicocele, and a surgical scar. 

As noted above, the veteran's varicocele has been rated by 
analogy under Diagnostic Code 7804 [scars, superficial, 
painful on examination].  The Board finds that the evidence 
of record supports such a rating.

The veteran's contention is that his varicocele condition 
causes him pain.  
In granting service connection, the RO specifically referred 
to the tenderness of the scar as the basis for service 
connection for the veteran's varicocele condition.  The May 
2006 examiner indicated that the veteran's varicocele is 
manifested with slight swelling and tenderness to palpation, 
but no palpable mass.  Thus, the record indicates that there 
is a surgical scar, and that the area of the surgery is 
tender and painful.  Use of Diagnostic Code 7804 is clearly 
appropriate.

Although a varicocele is nominally a genitourinary condition, 
rather than a skin condition, in this case the varicocele 
itself is clinically insignificant, according to the 
competent medical evidence.  Thus, although the varicocele 
could arguably be rated under 38 C.F.R. § 4.115b, Diagnostic 
Code 7529 [benign neoplasms of the genitourinary system], 
such are rated as voiding dysfunction or renal dysfunction, 
neither of which is here present according to the medical 
evidence of record.  
There is no evidence that the veteran suffers from kidney 
dysfunction and no voiding dysfunction.  The May 2006 
examiner specifically noted "no hospitalizations for urinary 
tract disease", and that the veteran was not on any special 
diet and has had no invasive or noninvasive procedures to 
treat his varicocele condition.  In sum, the only complaint 
is pain.

The Board therefore finds that the analogous rating is 
supported by the evidence, and provides the best rating 
criteria given the evidence describing the veteran's 
condition.  The veteran and his representative have not 
suggested the use of any other diagnostic code.

Schedular rating

As noted above, while the veteran's appeal was pending, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), including the rating 
criteria for evaluating skin disabilities.  The former 
criteria of Diagnostic Code 7804 provided: 

Scars, superficial, tender and painful on objective 
demonstration . . . . 10 percent.

The current Diagnostic Code 7804 provides:

        Scars, superficial, painful on examination . . . . 10 
percent.
        

The Board again notes that the two criteria are essentially 
the same.  The evidence in this case indicates that the 
veteran's condition is manifested by tenderness and pain.  

Both the former and current criteria provide a 10 percent 
disability for a painful scar.  Thus, the veteran currently 
receives the maximum disability provided.  

Since the veteran can not be awarded a disability rating in 
excess of the currently assigned 10 percent rating, he has 
failed to state a claim upon which relief may be granted, 
and, as a matter of law, the claim must be denied.  See 
Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

Extraschedular evaluation

As a practical matter, the only way for the veteran to obtain 
a disability rating beyond that of the schedular rating 
discussed above would be via an extraschedular rating.  
According to the regulation, an extraschedular disability 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards."  See 38 C.F.R. § 3.321(b)(1) (2006).

The veteran and his representative have not requested 
consideration of an extraschedular evaluation, and neither 
the RO or the AMC have taken it upon themselves to consider 
referral of this matter to appropriate VA officials for 
consideration of an extraschedular rating.

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
Moreover, under normal circumstances the Board cannot 
consider any matter which has not been considered by the 
agency of original jurisdiction.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Under these circumstances, the Board 
cannot consider the matter of an extraschedular rating.  

The veteran is free to raise this matter with the RO if he so 
desires.  The Board observes in passing that the May 2006 VA 
examiner opined that the veteran's "service-connected 
varicocele offers no significant physical disability on his 
ability to be employed."  The veteran, if he wishes to 
pursue the matter of an extraschedular rating, should provide 
the RO with evidence of marked interference with employment 
and frequent hospitalizations due to the varicocele.  See 
38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].  


ORDER

Entitlement to an increased rating for service-connected 
varicocele is denied.


REMAND

The veteran also seeks entitlement to a non service-connected 
pension.  
Non service-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, which is not in dispute here, and who is permanently and 
totally disabled due to non service-connected disabilities 
that are not the result of his or her own willful misconduct.  
See 38 U.S.C.A. § 1521 (West 2002); see also Dilles v. Brown, 
5 Vet. App. 88, 89-90 (1993) and cases cited therein.  If a 
veteran's combined disability is less than 100 percent, he or 
she must be unemployable by reason of disability.  See 38 
C.F.R. §§ 3.321, 3.340, 3.342 and Part 4 (2006); see also 
Brown (Clem) v. Derwinski, 2 Vet. App. 444, 446 (1992).

What is unclear at this point is whether the veteran's 
disabilities result in total and permanent disability.  The 
Board has reviewed the August 2006 Supplemental Statement of 
the Case (SSOC), and notes particularly that it does not 
clearly indicate what disabilities were considered, and it 
does not indicate any disability ratings.  In order to 
properly review the claim for a non-service connected 
pension, the Board must be able to determine what ratings the 
RO has given each disability, as well as the matter of 
whether the veteran's disabilities are productive of 
unemployability.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (the AOJ) for the following action:

After undertaking and evidentiary 
development which it deems to be 
appropriate, the AOJ should readjudicate 
the veteran's claim of entitlement to 
entitlement to a non service-connected 
pension, specifically addressing all 
disabilities.  If the claim is denied, in 
whole or in part, VBA should provide the 
veteran and his representative with a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


